        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                                  Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,
                        Defendant, and

IFTIKAR AHMED SOLE PROP; et al
               Relief Defendants.
                                                            August 26TH, 2019


       DEFENDANT’S REPLY TO RECEIVER’S OBJECTION [DOC. #1250] TO
     DEFENDANT’S EMERGENCY MOTION [DOC. #1244] FOR THE IMMEDIATE
       REMOVAL OF JED HORWITT AS RECEIVER AND TERMINATION OF
                            RECEIVERSHIP

        The pro se Defendant files this Reply to the Receiver’s Objections [Doc. #1250, or the

“Objection”] to the Defendant’s Emergency Motion for the Immediate Removal of Jed Horwitt

as Receiver and Termination of Receivership Due to the Gross Mismanagement of and False

Statements made Regarding the Illegal Occupancy by former tenant in NYC Apartment #12F

owned by Relief Defendants [Doc. #1244, or the “Motion”]. The Defendant reserves all rights.

I.      Introduction:

        The Defendant is entirely perplexed and increasingly concerned as to how an alleged arm

of the US Court, who is supposed to be a neutral party1 and who is supposed to make completely


1
 In a bid to discredit the Defendant, the Receiver has stated that the Defendant has engaged in
“misstatements of fact and law, feigned ignorance, incorrect assumptions and contrived outrage” [Doc.
#1250 at 2] and engaged in “similar drama and outrage.” [Doc. #1250 at 9]. This statement itself is
tantamount to admission of guilt by the Receiver. The Defendant is simply stating the truth to this Court
and all parties as to the Receiver’s behavior in allegedly managing the Defendant’s (and Relief
Defendants’) Estate. The Defendant has every right to make the Court aware of the situation and
                                                    1
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 2 of 12



truthful statements, continues to make false statements and continues to pursue an agenda that is

completely contrary to this Court’s orders.

        While the Defendant has already stated many times that he does not believe a Receiver or

Receivership is even necessary in this case, the Defendant takes issue with the Receiver and the

Receivership for two specific reasons in this Motion:

        1. The Receiver made false statements to all parties, including the Court, on the facts

            surrounding an asset in the Receivership Estate – specifically Apt. #12F; and

        2. The Receiver has not managed the asset of Apt #12F in accordance with either the

            Defendant or the Relief Defendants’ wishes – in fact, the Receiver has not even

            inquired, leave alone considered, about the wishes of the Defendant and the Relief

            Defendants before it was brought to the notice of the Court via Defendant’s Motion.

II.    Defendant’s Objections to Receiver’s “Facts Relative to Apartment 12F”:

        In this Section in his Objection, the Receiver lists the supposed “facts” surrounding Apt.

#12F (or “12F”). The Defendant was not aware of any fact that involved any offer for the

purchase of 12F [April 3, 2019, Doc. #1250 at 3] or for the continued and illegal occupancy by

the squatter (which still continues to date) in 12F.




bring to the attention of the Court that the Receiver deliberately and knowingly lied to this Court, and
if doing so by the Defendant constitutes “misstatements of fact and law, feigned ignorance, incorrect
assumptions and contrived outrage,” so be it. But the Receiver lied to this Court and that is the truth.
The Receiver does not even refute and makes no showing to dispute that he lied to this Court and to
all parties involved.
         The Receiver is supposed to be neutral and fair; however, he and his counsel have been
anything but in this case. Indeed, the Receiver’s counsel has called the Defendant “rogue,” “a loose
cannon,” and “a wild man.” Surely such cannot be the words of a neutral and fair party, especially one
who is supposed to be an “arm” of the Court. The Court has never, to Defendant’s knowledge – ever
referred to the Defendant in any such derogatory terms. Indeed, even the SEC – Defendant’s fierce
adversary in this dispute – has not referred to the Defendant in any vile and indecent terms. That the
Receiver’s counsel believes it can do so publicly is fundamentally against the mandate of a Receiver and
against the decorum and professionalism of this Court.
                                                   2
       Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 3 of 12



       First, the Receiver is not empowered to entertain any offer for 12F without the express

authorization and Order of this Court and must take into account the “interests of the Defendant

and the Relief Defendants” (“If subsequently ordered by this Court, pursuant to such procedures

as may be required by this Court and additional authority… and with due regard for the interests

of the Defendant and the Relief Defendants, the Receiver will be authorized to lease or to sell…”

(emphasis added) [Doc. #1070 at 14].

       There is no Court order that has authorized the Receiver to make any enquiry or to

unilaterally respond to any alleged purchase offer by the former tenant or to allow the Receiver

to let the former tenant stay in 12F until the former tenant “compile[d] his final offer.” [Doc.

#1250 at 6]. The Receiver never informed the Defendant of any such offer in April 2019 or on

August 5, 2019 (which were non-starters to begin with), nor did the Receiver discuss with the

Defendant his wishes with respect to 12F, nor did the Receiver even ask if the Defendant (or the

Relief Defendants) agreed with letting the former tenant stay in12F to “compile his final offer.”

       Second, the Receiver himself admits that he stated that he “believes it is in the best

interest of the Receivership Estate to keep the Apartments vacant pending an order from this

Court concerning the liquidation of the Apartment.” [Doc. #1250 at 4-5]. That specific assertion

“keep the Apartments vacant” meant that the Apartments were already vacant. The Receiver

lied to this Court.

       Indeed, the lease of 12F ended on July 14th, 2019 and as there was no motion put in front

of the Court to extend the lease, it is understood and expected that 12F would be vacant after

July 14th, 2019 and the Receiver’s own words indeed underscore that point. The Receiver and

the former tenant all knew that the lease ended on July 14th, 2019. There is absolutely NO

provision allowing for an extension of the lease or the continued illegal occupancy by the former

tenant (now an illegal squatter) in the lease that ended on July 14th, 2019. The Receiver never
                                                 3
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 4 of 12



brought to the attention of the Court that the former tenant was still illegally living in 12F. The

Receiver never even confirmed that the former tenant was going to leave, as he was simply

“[C]ontemplating that the 12F Occupants would vacate Apartment 12F since the term of their

lease had just days earlier ended” [Doc. #1250 at 4]. That is absolutely not the way these assets

are supposed to be managed. A Receiver is not supposed to “contemplate” what is occurring with

the asset, especially one that is worth many millions of dollars. This Receiver does not know and

has indeed, demonstrated his complete lack of knowledge of how to manage assets in the Estate.

       Third, the Receiver unilaterally accepted a check for the continued illegal occupancy of

12F. There is no provision for a “use and occupancy” agreement either in the lease that had

already expired, nor was there any authorization by the Defendant/Relief Defendants or an order

of this Court. The Receiver should have rejected that check, rejected the request, and

immediately brought to the attention of the Defendant and the Relief Defendants and the Court

the situation with 12F. The Receiver has acted beyond his mandate and lied to this Court.

       Fourth, it was the Relief Defendants who independently found out that 12F was still

occupied by the former tenant and indeed, immediately inquired through their counsel as to the

status of 12F on Monday, July 29th, 2019. It was only after this inquiry by the Relief Defendants

that the Receiver finally admitted that the former tenants were still illegally occupying 12F.

       This is contrary to the statement that “[T]he Receiver’s counsel then informed the Relief

Defendant’s counsel of the status of the 12F Occupants…” [Doc. #1250 at 6]. The counsel only

informed the Relief Defendants’ counsel after the Relief Defendants inquired why the former

tenant, whose lease had expired on July 14th, 2019, was still occupying 12F as of July 29th, 2019.

The Receiver has lied to this Court.

       The Receiver has demonstrated that he has mismanaged these assets and he has also

not complied with the terms of the Court’s Order, indeed having lied to this Court.
                                                  4
       Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 5 of 12



III.   Objections to Receiver’s contention that “Receiver did not Re-rent Apartment”:

       In this Section in his Objection, the Receiver simply pushes away any responsibility on

allowing the former tenant to continue to occupy 12F.

       First, all parties are well aware that the lease for 12F expired on July 14th, 2019.

However, instead of proactively managing the situation, the Receiver states that “[T]he 12F

Occupants simply on their own continued to occupy the apartment after July 14th” [Doc. #1250

at 8]. The Defendant is simply flabbergasted that the Receiver, who is supposed to be managing

these assets as per the Court’s Order [Doc. #1070], just “simply” allows the former tenant to “on

their own continue[] to occupy the apartment” – how can a tenant just continue to occupy the

apartment once the lease had expired? Clearly, the Receiver is taking a blasé tone towards a

contested asset worth many millions of dollars and that is under Second Circuit

jurisdiction. Clearly, the Receiver is mismanaging the asset and is instead simply paying lip

service to his mandate.

       However, the Receiver then tries to justify his actions by bringing in New York law.

Even this does not absolve the Receiver of his responsibility. Indeed, the New York law cited by

the Receiver [Doc. #1250 at 8] is not applicable here:

       1. The Court has not allowed or authorized the Receiver to “accept” the “rent” and

           neither have the Defendant or Relief Defendants, who are the “landlord” here, agreed

           to accept it.

       2. The Receiver himself says that “he was not accepting “rent”,” but New York Real

           Property Law §232-c cited by the Receiver explicitly states that “if the landlord shall

           accept rent for any period subsequent to the expiration of such term…” [Doc. #1250

           at 8]. If the Receiver did not accept “rent” as he states, but New York Real Property

           Law says it is “rent” then what is it?
                                                    5
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 6 of 12



       Second, the case cited by the Receiver [Doc. #1250-1] is not applicable to this situation

where the Court has not ordered a “use and occupancy” and where the Defendants and Relief

Defendants were not even aware nor did they agree to such a situation. The case cited [Doc.

#1251-1] simply grants the landlord value for the “use and occupancy” of the premises as it is

“undisputed that all of the defendants continued to use and occupy the subject premises …

subsequent to the expiration of the lease … without payment of the fair market value of the use

of said premises as reasonable compensation to plaintiff” [Doc. #1250-1 at 3-4]. Not only that,

the Plaintiff in that case, until the rent was increased, continued to accept the former tenant as a

“use and occupancy” tenant. No such agreement was entered into, either explicitly or implicitly,

here. The expired lease itself does not allow for such a provision either.

       Third, the Receiver cites another case stating that “[L]iability for use and occupancy is

not liability for rent under the lease.” [Doc. #1250 at 8]. Then what is it? What is the liability for

use and occupancy? Who undertakes that liability? Who is responsible? The Defendant has

already shown that “use and occupancy” agreements are to be written and are to be used when a

property is purchased [Doc. #1244 at 8-9] – neither of which has occurred in this case. The

Receiver claims that he is not accepting “rent” but he has accepted payment and as per his

citation of Jaroslow v. Lehigh Valley R. Co. has created a “holdover tenancy” by accepting

payment from the former tenant, completely contrary to the Defendant and the Relief

Defendants’ wishes and without express authorization and order from this Court.

IV.    Objections to Receiver’s contention that “There is No Additional Risk of Harm to
       the Receivership Estate Arising from the Holdover Occupants”:

       First, the Receiver demonstrably does not understand even the basic fundamentals of

insurance issues; and hence astoundingly calls these “assertions [as] unsubstantiated and entirely




                                                  6
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 7 of 12



unfounded.” [Doc. #1250 at 9] As such, the Defendant and the Relief Defendants do not take any

liability for any issues or events that occur beyond July 14th, 2019.

        The whole point is that without any written agreement between the owner of the 12F and

the former tenant for any type of occupancy beyond the expiration of the lease, who is

responsible for any issue that may arise? For example, if there were to be a fire in 12F and it led

to the loss of life of a visitor or a domestic helper for example, is it the squatter who is

responsible? Or the owner? Or the building? If there is an issue with equipment in 12F, who is

responsible? If the former tenant damages 12F (beyond the paltry security deposit amount), who

would be responsible? The Receiver apparently claims that he is not taking “rent” and that there

is no “holdover tenancy” – so what is it then?

        The truth is that the Receiver has left the Estate open to significant liability from the

actions of a squatter who has no written agreement to be in 12F and who is apparently not paying

any “rent.”

        Second, the former tenant is now living illegally in 12F and is a squatter. That is

Defendant’s point. As such, they must leave or be evicted immediately. This, and the motion

practice on this issue, is yet another unnecessary drain on the Estate’s resources and costs the

Estate money – both for the Receiver’s time, the Relief Defendants’ counsel time and any

counsel that may be needed to immediately evict the former tenant. The Receiver claims that

“[T]he consequence of the holdover is that the occupants are subject to eviction and liable for use

and occupancy.” [Doc. #1250 at 9]. The increase in costs related to this is solely due to the

Receiver’s mismanagement, with the result that now an eviction must be pursued – yet another

unnecessary cost to the Estate.

        The Receiver is unnecessarily costing the Estate money in his mismanagement of the

Estate assets.
                                                   7
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 8 of 12



        Third, the Defendant has every reason to believe that the ““building management” could

“decide that the unit cannot be rented” because the Receiver has not provided a renewal lease to

the management company” [Doc. #1250 at 9] since that was explicitly stated by the building

management. That they will not now do so, simply because it would be a violation of the

Appointment Order has not been conveyed either to the Defendant or the Relief Defendants.

        Fourth, the Receiver is now (yet again) contradicting himself. The Receiver had earlier

stated that he “would not pay the $2,000 sublet fee;” however, “the Receiver [now] intends to

pay the $2,000 sublet fee” [Doc. #1250 at 10, n. 4] even though “the Receiver intends to move

forward with the eviction of the 12F Occupants.”2 [Doc. #1250 at 10]. So, the Receiver has

unnecessarily cost the Estate and the asset an additional $2,000 expense (in addition to others)

that would not have been incurred had the tenant left 12F prior to the lease expiration. The

Receiver has mistakenly stated, “the sublet fee is due once a year.” [Doc. #1250 at 10, n. 4]. The

annual sublet fee is not due if the apartment is not rented or occupied. The Receiver has placed

the asset Apt. #12F in the worst position of (i) having to pay the $2,000 sublet fee even though

there will be no tenant; (ii) having to incur additional costs to deal with this situation; and (iii)

having to incur additional costs to evict the former tenant.

        Fifth, the Receiver misstates Ms. Ahmed’s statements in saying that the Relief

Defendants “share the understanding [that the $2,000 annual sublet fee was not due because

there was no renewal lease.]” [Doc. #1250 at 10, n. 4]. That is a false statement and perhaps the

Receiver should check with the Relief Defendants (and Defendant) before misstating facts. The

Relief Defendants stated that “[t]here is no reason for that payment right now as there is no


2
 The Receiver continues to be vague about his intentions on 12F. It is already almost the end of August
and the Defendant and Relief Defendants have repeatedly stated their desire to have the former tenant
immediately evicted. There is no justification for the illegal occupation of 12F and the squatter must be
evicted immediately.
                                                    8
        Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 9 of 12



renewal of the lease for [Apartment 12F]” because there is no tenant and 12F is vacant. Indeed,

neither the Relief Defendants nor the Defendant would have ever have even envisioned a

situation whereby the former tenant would be illegally squatting in 12F.

V.     The Receiver was NOT truthful to this Court and the parties:

       The Receiver tries to paint a picture whereby he allowed the former tenant to illegally

squat in 12F by “use and occupancy” and where he did not accept “rent” but he did accept

payment. It is not a “holdover tenant” situation; neither the Defendant or the Relief Defendants

were made aware of the situation (leave alone consent to it) nor did the Court order it.

       First, the Receiver never informed the Defendant or the Relief Defendants that “the

Receiver contemplat[ed] the eviction of the 12F Occupants thereby rendering the Apartment 12F

vacant in the coming months.” [Doc. #1250 at 10]. It should not have even come to this point of

eviction and it is astounding that the Receiver casually calls this the “missing detail the

Defendant makes so much about.” [Doc. #1250 at 10]. This is a significant detail in the

management of 12F and the Defendant has lost all confidence in the Receiver to manage any of

the Estate’s assets pending appellate review of this case.

       Second, the Receiver again misstates to the Court that he “did not represent that both

apartments were currently vacant” [Doc. #1250 at 10] even though he stated that “it is in the best

interest of the Receivership Estate to keep the Apartments vacant” [Doc. #1237 at 2] and that he

has “elect[ed] to keep the Apartments vacant until this Court rules.” [Doc. #1237 at 3]. Clearly,

the Receiver is misstating his own statements to the Court and to all parties. The Receiver has

repeatedly lied to this Court.

       Third, the Receiver has absolutely no right to “presume” anything about (i) the

Defendant’s “conversations with his wife” [Doc. #1250 at 11]; or (ii) what the Defendant knows

about the status of the former tenant. The truth is that the Receiver did not keep the Defendant
                                                  9
       Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 10 of 12



informed about any issue with 12F. And upon information and belief, the Relief Defendants did

not know at all, let alone “full well the status of the tenant residing at Apartment 12F at all

relevant times.” [Doc. #1250 at 11]. As the Defendant has already stated within, it was only

after being asked by the Relief Defendants at the end of July if 12F was still occupied well after

the lease expired, that the Receiver admitted to the situation now before the Court. The

Receiver did not, at all, inform the Relief Defendants or the Defendant of the situation until

the Defendant filed his Motion on July 30th, 2019. Instead the Receiver continues to lie to

this Court.

       Neither the Relief Defendants nor the Defendant knew that:

       1. 12F was occupied beyond the expiration of the lease on July 14th, 2019;
       2. the former tenant was even contemplating an offer to purchase 12F;
       3. the Receiver was contemplating receiving such offer, even without Court
          authorization and Order; and
       4. the former tenant paid $22,000 to continue to occupy 12F beyond the lease.

VI.    Conclusion:

       The Receiver has proven himself to be a partial party to the detriment of the Estate in this

case. He has not managed the assets of the Estate in “a manner to maximize[e] the value of the

… Estate and minimiz[e] the expenses relating thereto” [Doc. #1070 at 14]. The current example

of 12F only supports the Defendant’s point.

       W HEREFORE , for all the reasons originally stated in the Motion and now also reiterated

in this Reply, the Defendant respectfully requests that the Court (1) immediately terminate Jed

Horwitt as Receiver in this case; and (2) order the immediate eviction of the former tenant illegal

from Apartment #12F.




                                                 10
         Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 11 of 12



                                      Respectfully Submitted,



Dated:         August 26TH, 2019      /s/ Iftikar Ahmed
                                      ____________________________
                                      Iftikar A. Ahmed
                                      C/O Advocate Anil Sharma
                                      Government Place East
                                      Kolkata 700069, India
                                      Tel: +91.98.30.089.945
                                      Email: iftyahmed@icloud.com
                                      Pro Se




                                        11
      Case 3:15-cv-00675-JBA Document 1258 Filed 08/26/19 Page 12 of 12



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




MR. NICHOLAS P. HEINKE, ESQ.                    MR. MARK L. WILLIAMS, ESQ.
U.S. Securities and Exchange Commission         U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building                Byron G. Rogers Federal Building
1961 Stout Street, Ste. 1700                    1961 Stout Street, Ste. 1700
Denver, CO 80294                                Denver, CO 80294
(303) 844-1071                                  (303) 844-1027
e-mail: heinken@sec.gov                         e-mail: williamsml@sec.gov




MR. PAUL E. KNAG, ESQ.                          MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP                             Murtha Cullina, LLP
177 Broad Street, 4th Floor                     177 Broad Street, 4th Floor
Stamford, CT 06901                              Stamford, CT 06901
(203) 653-5400                                  (203) 653-5406
Fax: (203) 653-5444                             Fax: (860) 240-5758
e-mail: pknag@murthalaw.com                     e-mail: kzaehringer@murthalaw.com




                                              12
